                 Case 18-11092-BLS             Doc 783       Filed 11/16/18        Page 1 of 25



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

-------------------------------------------------------- x
                                                         :
In re                                                    :   Chapter 11
                                                         :
RMH FRANCHISE HOLDINGS, INC., et al., 1 :                    Case No. 18-11092 (BLS)
                                                         :   (Jointly Administered)
                    Debtors.                             :
                                                         :   Obj. Deadline: December 6, 2018 at 4:00 p.m. (ET)
-------------------------------------------------------- x

             NOTICE OF COMBINED MONTHLY FEE APPLICATION OF
        PRIME CLERK LLC, ADMINISTRATIVE ADVISOR TO THE DEBTORS,
          FOR COMPENSATION FOR SERVICES AND REIMBURSEMENT OF
         EXPENSES FOR THE PERIODS FROM (I) AUGUST 1, 2018 THROUGH
       AUGUST 31, 2018, (II) SEPTEMBER 1, 2018 THROUGH SEPTEMBER 30, 2018
              AND (III) OCTOBER 1, 2018 THROUGH OCTOBER 31, 2018

 TO:     (I) THE OFFICE OF THE UNITED STATES TRUSTEE FOR THE DISTRICT OF
         DELAWARE; (II) THE DEBTORS AND THEIR COUNSEL; (III) COUNSEL TO THE
         OFFICIAL COMMITTEE OF UNSECURED CREDITORS; AND (IV) ALL OTHER
         PARTIES REQUIRED TO RECEIVE NOTICE PURSUANT TO THE INTERIM
         COMPENSATION ORDER.
         PLEASE TAKE NOTICE that, in accordance with the Order Establishing Procedures
 for Interim Compensation and Reimbursement of Expenses of Professionals [Docket No. 176]
 (the “Interim Compensation Order”), Prime Clerk LLC filed the attached Combined Monthly
 Fee Application of Prime Clerk LLC, Administrative Advisor to the Debtors, for Compensation
 for Services and Reimbursement of Expenses for the Periods from (i) August 1, 2018 through
 August 31, 2018. (ii) September 1, 2018 through September 30, 2018 and (iii) October 1, 2018
 through October 31, 2018 (the “Application”).

        PLEASE TAKE FURTHER NOTICE that the Application seeks allowance and
 approval of fees in the aggregate amount of $11,695.15 (of which Prime Clerk LLC seeks
 payment of 80% or $9,356.12) and reimbursement of expenses in the amount of $79.73.

         PLEASE TAKE FURTHER NOTICE that any objections to the Application must be
 filed on or before December 6, 2018 at 4:00 p.m. (ET) (the “Objection Deadline”) with the
 United States Bankruptcy Court for the District of Delaware, 824 Market Street, 3rd Floor,
 Wilmington, DE 19801.


 1 The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: RMH
 Franchise Holdings, Inc. (7150); NuLnk, Inc. (7381); RMH Illinois, LLC (0696); RMH Franchise Corporation
 (1807); and Contex Restaurants, Inc. (0710). The headquarters for the above-captioned Debtors is located at One
 Concourse Parkway, N.E. Suite 600, Atlanta, GA 30328.
             Case 18-11092-BLS        Doc 783      Filed 11/16/18    Page 2 of 25



       PLEASE TAKE FURTHER NOTICE that at the same time, you must also serve a
copy of any objection so as to be received by (i) the Notice Parties (as defined in the Interim
Compensation Order) and (ii) Prime Clerk LLC, 830 Third Avenue, 9th Floor, New York, New
York 10022, Attn: Shira D. Weiner.

       PLEASE TAKE FURTHER NOTICE that only if an objection is properly and timely
made in accordance with the procedures set forth in the Interim Compensation Order will a
hearing be held on the Application.

Dated: November 16, 2018
       New York, New York

                                            PRIME CLERK LLC

                                            By:     /s/ Shira D. Weiner
                                                    Shira D. Weiner
                                                    General Counsel
                                                    Prime Clerk LLC
                                                    830 Third Avenue, 9th Floor
                                                    New York, New York 10022
                                                    Phone: (212) 257-5450
                                                    sweiner@primeclerk.com

                                                    Administrative Advisor to the Debtors




                                               2
                 Case 18-11092-BLS             Doc 783       Filed 11/16/18        Page 3 of 25



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

-------------------------------------------------------- x
                                                         :
In re                                                    :   Chapter 11
                                                         :
RMH FRANCHISE HOLDINGS, INC., et al., 1 :                    Case No. 18-11092 (BLS)
                                                         :   (Jointly Administered)
                    Debtors.                             :
                                                         :   Obj. Deadline: December 6, 2018 at 4:00 p.m. (ET)
-------------------------------------------------------- x

           SUMMARY OF COMBINED MONTHLY FEE APPLICATION OF
       PRIME CLERK LLC, ADMINISTRATIVE ADVISOR TO THE DEBTORS,
         FOR COMPENSATION FOR SERVICES AND REIMBURSEMENT OF
        EXPENSES FOR THE PERIODS FROM (I) AUGUST 1, 2018 THROUGH
      AUGUST 31, 2018, (II) SEPTEMBER 1, 2018 THROUGH SEPTEMBER 30, 2018
             AND (III) OCTOBER 1, 2018 THROUGH OCTOBER 31, 2018

 Name of Applicant:                                            Prime Clerk LLC

 Authorized to Provide Professional Services to:               Debtors and Debtors in Possession

 Date of Retention:                                            June 4, 2018 nunc pro tunc to
                                                               May 8, 2018

 Period for which compensation and
 reimbursement is sought:                                      (i) August 1, 2018 through August 31, 2018,
                                                               (ii) September 1, 2018 through September
                                                               30, 2018 and (iii) October 1, 2018 through
                                                               October 31, 2018 ((i), (ii) and (iii)
                                                               collectively, the “Fee Period”)

 Amount of compensation sought as
 actual, reasonable and necessary:                             $11,695.15 (of which Prime Clerk LLC
                                                               seeks payment of 80% or $9,356.12)

 Amount of expense reimbursement sought
 as actual, reasonable and necessary:                          $79.73

 This is a:      X       monthly               final application.

 1 The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: RMH
 Franchise Holdings, Inc. (7150); NuLnk, Inc. (7381); RMH Illinois, LLC (0696); RMH Franchise Corporation
 (1807); and Contex Restaurants, Inc. (0710). The headquarters for the above-captioned Debtors is located at One
 Concourse Parkway, N.E. Suite 600, Atlanta, GA 30328.
              Case 18-11092-BLS       Doc 783      Filed 11/16/18     Page 4 of 25




The total time expended for the preparation of Prime Clerk LLC’s monthly fee application is
approximately 3.0 hours. The corresponding compensation is not included herein but will be
requested in a future application.


                                 Prior Monthly Applications

                                   Requested               Paid or To Be Paid
Date Filed;     Period                                                                 Holdback
                               Fees        Expenses        Fees         Expenses
 ECF No.       Covered                                                                  (20%)
               5/8/18 –     $1,462.85
                                                         $1,170.28
  7/25/18;     5/31/18;    (payment of
                                               $0.00      (80% of         $0.00         $292.57
ECF No. 389    6/1/18 –       80% or
                                                         $1,462.85)
               6/30/18      $1,170.28)
                            $11,374.70
                                                         $9,099.76
  8/23/18;     7/1/18 –    (payment of
                                             $77.59       (80% of        $77.59        $2,274.94
ECF No. 483    7/31/18        80% or
                                                        $11,374.70)
                            $9,099.76)


           Summary of Hours Billed by Prime Clerk Employees During the Fee Period

                                 Position of the        Total       Hourly         Total Fees
  Prime Clerk Employee
                                   Applicant            Hours        Rate          Requested
 Daloia, James F            Director of Solicitation   4.70       $220.00    $1,034.00
 Johnson, Craig             Director of Solicitation   0.40       $220.00    $88.00
 Pullo, Christina           Director of Solicitation   2.60       $220.00    $572.00
 Brown, Mark M              Solicitation Consultant    0.10       $200.00    $20.00
 Carpenter, Mary J          Solicitation Consultant    3.40       $200.00    $680.00
 Crowell, Messiah L         Solicitation Consultant    3.20       $200.00    $640.00
 Kaufman, Craig M           Solicitation Consultant    1.90       $200.00    $380.00
 Kesler, Stanislav          Solicitation Consultant    6.50       $200.00    $1,300.00
 Liu, Calvin L              Solicitation Consultant    2.60       $200.00    $520.00
 Lonergan, Senan L          Solicitation Consultant    21.50      $200.00    $4,300.00
 Orchowski, Alex T          Solicitation Consultant    4.00       $200.00    $800.00
 Taatjes, Hayden S          Solicitation Consultant    1.80       $200.00    $360.00
 Vyskocil, Ryan J           Solicitation Consultant    1.60       $200.00    $320.00
 Karotkin, Josh L           Director                   1.20       $195.00    $234.00
 Weiner, Shira D            Director                   2.00       $195.00    $390.00
 Bitman, Oleg               Senior Consultant          5.00       $170.00    $850.00
 Pagan, Chanel C            Consultant                 0.30       $145.00    $43.50
 Higgins, Sebastian V       Consultant                 7.70       $110.00    $847.00
 Singh, Kevin               Technology Consultant      0.80       $65.00     $52.00
 Jordan, Stephanie          Analyst                    5.10       $55.00     $280.50
 Jones, Shunte Monique      Analyst                    0.60       $50.00     $30.00

                                               2
                 Case 18-11092-BLS                Doc 783         Filed 11/16/18          Page 5 of 25



 Reyes, Ronald A                      Technology Consultant             0.40           $45.00         $18.00
                                                 Total:                   77.40                               $13,759.00 2
                                             Blended Rate                               $177.76

                     Summary of Fees Billed by Subject Matter During the Fee Period

                                                                                         Total             Total Fees
                              Matter Description
                                                                                         Hours             Requested
 Ballots                                                                                 26.20                 $3,547.50
 Call Center / Credit Inquiry                                                             5.70                 $1,140.00
 Retention / Fee Application                                                              2.30                   $433.50
 Schedules & SOFAs                                                                        6.20                 $1,084.00
 Solicitation                                                                            37.00                 $7,554.00
                                                                                         77.40               $13,759.00 3

                            Summary of Expenses Incurred During the Fee Period

                                   Description                                            Total Expenses Requested
After Hours Transportation                                                                                  $59.73
Overtime Meals                                                                                              $20.00
TOTAL                                                                                                       $79.73




2, 3 This amount has been discounted to $11,695.15 in accordance with the terms of Prime Clerk’s retention. Taking into account
this discount, the blended hourly rate is $151.10.


                                                             3
                 Case 18-11092-BLS             Doc 783       Filed 11/16/18        Page 6 of 25



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

-------------------------------------------------------- x
                                                         :
In re                                                    :   Chapter 11
                                                         :
RMH FRANCHISE HOLDINGS, INC., et al., 1 :                    Case No. 18-11092 (BLS)
                                                         :   (Jointly Administered)
                    Debtors.                             :
                                                         :   Obj. Deadline: December 6, 2018 at 4:00 p.m. (ET)
-------------------------------------------------------- x

                  COMBINED MONTHLY FEE APPLICATION OF
       PRIME CLERK LLC, ADMINISTRATIVE ADVISOR TO THE DEBTORS,
         FOR COMPENSATION FOR SERVICES AND REIMBURSEMENT OF
        EXPENSES FOR THE PERIODS FROM (I) AUGUST 1, 2018 THROUGH
      AUGUST 31, 2018, (II) SEPTEMBER 1, 2018 THROUGH SEPTEMBER 30, 2018
            AND (III) OCTOBER 1, 2018 THROUGH OCTOBER 31, 2018

         Prime Clerk LLC (“Prime Clerk”), administrative advisor to RMH Franchise Holdings,

 Inc. and certain of its affiliates, as debtors and debtors in possession (collectively, the “Debtors”),

 files this combined monthly fee application (this “Application”), pursuant to sections 330 and 331

 of title 11 of the United States Code (the “Bankruptcy Code”), Rule 2016 of the Federal Rules

 of Bankruptcy Procedure (the “Bankruptcy Rules”), Rule 2016-2 of the Local Rules for the

 United States Bankruptcy Court for the District of Delaware (as may be amended, modified, or

 supplemented, the “Local Bankruptcy Rules”) and the Order Establishing Procedures for

 Interim Compensation and Reimbursement of Expenses of Professionals [Docket No. 176] (the

 “Interim Compensation Order”), for payment of compensation for professional services

 rendered to the Debtors and for reimbursement of actual and necessary expenses incurred in

 connection with such services for the periods from (i) August 1, 2018 through August 31, 2018,


 1 The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: RMH
 Franchise Holdings, Inc. (7150); NuLnk, Inc. (7381); RMH Illinois, LLC (0696); RMH Franchise Corporation
 (1807); and Contex Restaurants, Inc. (0710). The headquarters for the above-captioned Debtors is located at One
 Concourse Parkway, N.E. Suite 600, Atlanta, GA 30328.
              Case 18-11092-BLS         Doc 783      Filed 11/16/18     Page 7 of 25



(ii) September 1, 2018 through September 30, 2018 and (iii) October 1, 2018 through October 31,

2018 ((i), (ii) and (iii) collectively, the “Fee Period”). In support of this Application, Prime Clerk

respectfully represents as follows:

                                       Preliminary Statement

         1.    Pursuant to this Application, Prime Clerk seeks allowance and approval of

aggregate fees in the amount of $11,695.15 (of which Prime Clerk seeks payment of 80% or

$9,356.12) and reimbursement of expenses in the amount of $79.73.

         2.    On June 4, 2018, the United States Bankruptcy Court for the District of Delaware

(the “Court”) entered the Order Authorizing Employment and Retention of Prime Clerk LLC as

Administrative Advisor Nunc Pro Tunc to the Engagement Date [Docket No. 175], which

authorized the Debtors to retain Prime Clerk as administrative advisor in these chapter 11 cases

nunc pro tunc to the Engagement Date (as defined below). In addition, pursuant to the Interim

Compensation Order, the Court authorized Prime Clerk to file this Application for monthly

compensation and authorized the Debtors to compensate Prime Clerk in accordance with the

procedures set forth therein, in sections 330 and 331 of the Bankruptcy Code, the Bankruptcy

Rules, the Local Bankruptcy Rules and such other procedures as may be fixed by order of the

Court.

         3.    Pursuant to the Interim Compensation Order, upon the expiration of the Objection

Deadline (as defined in the Interim Compensation Order), the Debtors are authorized and directed

to pay Prime Clerk an amount equal to the lesser of: (a) 80% of the fees and 100% of the expenses

requested in this Application; or (b) 80% of the fees and 100% of the expenses requested in this

Application that are not subject to an Objection (as defined in the Interim Compensation Order).




                                                 2
             Case 18-11092-BLS         Doc 783     Filed 11/16/18     Page 8 of 25



                                           Jurisdiction

       4.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334,

and the Amended Standing Order of Reference from the United States District Court for the District

of Delaware, dated as of February 29, 2012. This matter is a core proceeding within the meaning

of 28 U.S.C. § 157(b)(2).

       5.      Venue in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       6.      The statutory bases for the relief requested herein are sections 330 and 331 of the

Bankruptcy Code, Bankruptcy Rule 2016 and Local Bankruptcy Rule 2016-2.

                                          Background

       7.      On May 8, 2018 (the “Engagement Date”), each of the Debtors filed a voluntary

petition with the Court under chapter 11 of the Bankruptcy Code. The Debtors are operating their

business and managing their property as debtors in possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code. These chapter 11 cases are being jointly administered pursuant to

Bankruptcy Rule 1015(b).

                                        Relief Requested

       8.      By this Application, Prime Clerk requests (a) allowance and approval of aggregate

fees in the amount of $11,695.15 (of which Prime Clerk LLC seeks payment of 80% or $9,356.12)

on account of reasonable and necessary professional services rendered to the Debtors by Prime

Clerk, and (b) reimbursement of actual and necessary costs and expenses in the amount of $79.73.

                        Compliance with the Interim Compensation Order

       9.      Prime Clerk has prepared this Application in accordance with the procedures set

forth in the Interim Compensation Order. During the Fee Period, Prime Clerk professionals billed

a total of 77.40 hours for which compensation is requested. Prime Clerk’s hourly rates are set at

a level designed to fairly compensate Prime Clerk for the work of its professionals and to cover

                                               3
              Case 18-11092-BLS            Doc 783     Filed 11/16/18   Page 9 of 25



routine overhead expenses. Hourly rates vary with the experience and seniority of the individuals

assigned. These hourly rates are subject to periodic adjustments to reflect economic and other

conditions and are consistent with the rates charged elsewhere.

        10.     Further, Exhibit A hereto: (a) identifies each individual that rendered services by

subject matter; (b) describes each activity or service that such individual performed; (c) states the

number of hours (in increments of tenths of an hour) spent by such individual providing the

services; and (d) as applicable, lists the amount and type of expenses incurred.

                                Summary of Professional Services Rendered

        11.     The professional services that Prime Clerk rendered during the Fee Period are

grouped by subject matter and summarized as follows:

                •   Ballots

                    Fees: $3,547.50; Hours: 26.20

                Ballots services provided included processing incoming ballots, including

receiving, reviewing and analyzing incoming ballots for timeliness and validity, inputting ballots

into the voting database and auditing same, and providing technical support for processing of

electronically filed ballots.

                •   Call Center / Credit Inquiry

                    Fees: $1,140.00; Hours: 5.70

                Call Center / Credit Inquiry services provided included responding to creditor

inquiries related to the solicitation process.

                •   Retention / Fee Application

                    Fees: $433.50; Hours: 2.30




                                                   4
             Case 18-11092-BLS            Doc 783     Filed 11/16/18   Page 10 of 25



               Retention / Fee Application services provided included: (i) drafting, revising and

finalizing Prime Clerk’s monthly fee application for the period July 1, 2018 through July 31, 2018

and (ii) reviewing and providing comments to the proposed interim fee order.

               •      Schedules & SOFAs

                      Fees: $1,084.00; Hours: 6.20

               Schedules & SOFAs services provided included preparing, reviewing and revising

amendments to Schedules A and B of the Debtors’ schedules of assets and liabilities.

               •      Solicitation

                      Fees: $7,554.00; Hours: 37.00

               Solicitation services provided included: (i) responding to inquiries from Debtors’

counsel regarding the solicitation of the plan; (ii) researching the Debtors’ public securities for

purposes of solicitation of the holders of same; (iii) reviewing the solicitation materials and

providing comments to Debtors’ counsel with respect thereto; (iv) reviewing and analyzing the

solicitation materials and procedures to be implemented in connection with the upcoming plan

solicitation; (v) conferring and coordinating among the Prime Clerk case team regarding

solicitation mechanics; (vi) preparing and finalizing plan class reports for purposes of transmitting

the solicitation materials; (vii) updating Prime Clerk’s proprietary e-balloting system to facilitate

online voting; and (viii) creating and formatting the preliminary voting report for circulation to

case professionals.

                                     Summary of Expenses Incurred

       12.     In rendering the services during the Fee Period described herein, Prime Clerk

incurred actual and necessary expenses in the aggregate amount of $79.73 during the Fee Period




                                                 5
             Case 18-11092-BLS         Doc 783      Filed 11/16/18     Page 11 of 25



for after-hours transportation and overtime meals. Attached hereto as Exhibit B is a list of expense

incurred by each Prime Clerk employee during the Fee Period.

                            Representations and Reservation of Rights

       13.     The undersigned has reviewed the requirements of Local Bankruptcy Rule 2016-2

and hereby attests that this Application conforms to such requirements.

       14.     Although every effort has been made to include all fees and expenses incurred in

the Fee Period, some fees and expenses might not be included in this Application due to delays

caused by accounting and processing during the Fee Period. Prime Clerk reserves the right to

make further application to this Court for allowance of such fees and expenses not included herein.

Subsequent fee applications will be filed in accordance with the Bankruptcy Code, the Bankruptcy

Rules, the Local Bankruptcy Rules, and the Interim Compensation Order.

                                              Notice

       15.     Prime Clerk has provided notice of this Application to all parties required to receive

such notice under the Interim Compensation Order. In light of the nature of the relief requested

herein, Prime Clerk respectfully submits that no further notice is necessary.

                                           Conclusion

       WHEREFORE, pursuant to the Interim Compensation Order, Prime Clerk requests:

(a) allowance and approval of fees in the aggregate amount of $11,695.15 (of which Prime Clerk

LLC seeks payment of 80% or $9,356.12) on account of reasonable and necessary professional




                           [Remainder of page intentionally left blank]




                                                6
            Case 18-11092-BLS        Doc 783      Filed 11/16/18   Page 12 of 25



services rendered to the Debtors by Prime Clerk; and (b) reimbursement of actual and necessary

costs and expenses in the amount of $79.73.

 Dated: November 16, 2018
        New York, New York                         /s/ Shira D. Weiner
                                                   Shira D. Weiner
                                                   General Counsel
                                                   Prime Clerk LLC
                                                   830 Third Avenue, 9th Floor
                                                   New York, New York 10022
                                                   Phone: (212) 257-5450
                                                   Fax: (212) 257-5452
                                                   sweiner@primeclerk.com

                                                   Administrative Advisor to the Debtors




                                              7
       Case 18-11092-BLS            Doc 783        Filed 11/16/18   Page 13 of 25




                                     VERIFICATION

STATE OF NEW YORK               )
                                )     SS:
COUNTY OF NEW YORK              )


    I, Shira D. Weiner, after being duly sworn according to law, depose and say:

       1.      I am the General Counsel of Prime Clerk LLC.

       2.      I am generally familiar with the work performed on behalf of the Debtors by
               Prime Clerk professionals.

       3.      The facts set forth in the foregoing Application are true and con-ect to the best
               of my knowledge, information, and belief.

       4.      I have reviewed the requirements of Local Rule 2016-2 of the United States
               Bankruptcy Court for the District of Delaware, and to the best of my
               knowledge, information and belief, the foregoing Application complies with
               such Local Rule.



                                              Shira D. Weiner


                                                     this 16th day ofNovember, 2018.




                      JESSICA G. BERMAN
               NOTARY PUBLIC, STATE
                                    OF NEW YORK
                       No. 02B E633319 4
                    Qualified in Nassau County 9
                  Commission Expires 11/16/201
Case 18-11092-BLS   Doc 783   Filed 11/16/18   Page 14 of 25




                       Exhibit A

                       Fee Detail
               Case 18-11092-BLS     Doc 783    Filed 11/16/18        Page 15 of 25




                                                                    830 Third Avenue, 9th Floor
                                                                    New York, NY 10022

                                                                    primeclerk.com



                   Hourly Fees by Employee through August 2018


Initial Employee Name                Title                                Hours            Rate      Total

CCP    Pagan, Chanel C              CO - Consultant                         0.30      $145.00      $43.50
SW     Weiner, Shira D              DI - Director                           1.60      $195.00     $312.00
JFD    Daloia, James F              DS - Director of Solicitation           0.20      $220.00      $44.00

                                                        TOTAL:             2.10                   $399.50

                   Hourly Fees by Task Code through August 2018

Task Code Task Code Description                                          Hours                      Total
RETN       Retention / Fee Application                                      1.90                  $355.50

SOLI       Solicitation                                                     0.20                   $44.00

                                                        TOTAL:             2.10                   $399.50
                 Case 18-11092-BLS         Doc 783        Filed 11/16/18   Page 16 of 25
RMH Franchise                                                                                               Page 2
                                                                                                 Invoice #: 7910
Label1

                                                Time Detail

Date       Emp    Title   Description                                                     Task               Hours

08/16/18   SW     DI      Draft monthly fee application                                   Retention / Fee      1.60
                                                                                          Application
08/23/18   CCP    CO      File monthly fee application                                    Retention / Fee      0.30
                                                                                          Application
08/28/18   JFD    DS      Respond to counsel inquiry regarding contact information        Solicitation         0.20
                          for solicitation materials
                                                                                     Total Hours              2.10
               Case 18-11092-BLS    Doc 783    Filed 11/16/18        Page 17 of 25




                                                                   830 Third Avenue, 9th Floor
                                                                   New York, NY 10022

                                                                   primeclerk.com



                    Hourly Fees by Employee through September 2018


Initial Employee Name              Title                                 Hours            Rate      Total

MMB    Brown, Mark M               SA - Solicitation Consultant            0.10      $200.00      $20.00
RJV    Vyskocil, Ryan J            SA - Solicitation Consultant            0.60      $200.00     $120.00
JFD    Daloia, James F             DS - Director of Solicitation           1.90      $220.00     $418.00
CJ     Johnson, Craig              DS - Director of Solicitation           0.40      $220.00      $88.00
CP     Pullo, Christina            DS - Director of Solicitation           1.30      $220.00     $286.00

                                                       TOTAL:             4.30                   $932.00

                   Hourly Fees by Task Code through September 2018

Task Code Task Code Description                                         Hours                      Total
SOLI       Solicitation                                                    4.30                  $932.00

                                                       TOTAL:             4.30                   $932.00
                 Case 18-11092-BLS        Doc 783       Filed 11/16/18        Page 18 of 25
RMH Franchise                                                                                           Page 2
                                                                                                Invoice #: 8092
Label1

                                                Time Detail

Date       Emp    Title   Description                                                    Task             Hours

09/04/18   CJ     DS      Prepare for upcoming solicitation in wake of notice of         Solicitation      0.40
                          disclosure statement hearing
09/04/18   RJV    SA      Perform public securities research                             Solicitation      0.60
09/18/18   JFD    DS      Review documents regarding solicitation timing in              Solicitation      1.90
                          coordination with debtors' counsel
09/19/18   CP     DS      Coordinate with Prime Clerk case team regarding comments       Solicitation      1.30
                          to solicitation procedures (.3); review and comment on
                          same (1.0)
09/20/18   MMB    SA      Review correspondence with case team and Young Conaway         Solicitation      0.10
                          related to upcoming solicitation
                                                                                    Total Hours            4.30
               Case 18-11092-BLS      Doc 783    Filed 11/16/18        Page 19 of 25




                                                                     830 Third Avenue, 9th Floor
                                                                     New York, NY 10022

                                                                     primeclerk.com



                       Hourly Fees by Employee through October 2018


Initial Employee Name                 Title                                Hours            Rate         Total

RAR    Reyes, Ronald A               TC - Technology Consultant              0.40       $45.00         $18.00
SMJ    Jones, Shunte Monique         AN - Analyst                            0.60       $50.00         $30.00
SJ     Jordan, Stephanie             AN - Analyst                            5.10       $55.00        $280.50
KS     Singh, Kevin                  TC - Technology Consultant              0.80       $65.00         $52.00
SVH    Higgins, Sebastian V          CO - Consultant                         7.70      $110.00        $847.00
OB     Bitman, Oleg                  SC - Senior Consultant                  5.00      $170.00        $850.00
JLK    Karotkin, Josh L              DI - Director                           1.20      $195.00        $234.00
SW     Weiner, Shira D               DI - Director                           0.40      $195.00         $78.00
MJCA   Carpenter, Mary J             SA - Solicitation Consultant            3.40      $200.00        $680.00
MLC    Crowell, Messiah L            SA - Solicitation Consultant            3.20      $200.00        $640.00
CMKK   Kaufman, Craig M              SA - Solicitation Consultant            1.90      $200.00        $380.00
STK    Kesler, Stanislav             SA - Solicitation Consultant            6.50      $200.00       $1,300.00
CLL    Liu, Calvin L                 SA - Solicitation Consultant            2.60      $200.00        $520.00
SLL    Lonergan, Senan L             SA - Solicitation Consultant          21.50       $200.00       $4,300.00
ATO    Orchowski, Alex T             SA - Solicitation Consultant            4.00      $200.00        $800.00
HST    Taatjes, Hayden S             SA - Solicitation Consultant            1.80      $200.00        $360.00
RJV    Vyskocil, Ryan J              SA - Solicitation Consultant            1.00      $200.00        $200.00
JFD    Daloia, James F               DS - Director of Solicitation           2.60      $220.00        $572.00
CP     Pullo, Christina              DS - Director of Solicitation           1.30      $220.00        $286.00

                                                         TOTAL:           71.00                    $12,427.50

                     Hourly Fees by Task Code through October 2018

Task Code Task Code Description                                           Hours                          Total
BALL       Ballots                                                         26.20                     $3,547.50

INQR       Call Center / Credit Inquiry                                      5.70                    $1,140.00
                Case 18-11092-BLS     Doc 783   Filed 11/16/18   Page 20 of 25
RMH Franchise                                                                            Page 2
                                                                                 Invoice #: 8274
Label1
 RETN       Retention / Fee Application                              0.40                $78.00

SOFA        Schedules & SOFA                                         6.20             $1,084.00

SOLI        Solicitation                                            32.50             $6,578.00

                                                      TOTAL:       71.00           $12,427.50
                  Case 18-11092-BLS         Doc 783       Filed 11/16/18         Page 21 of 25
RMH Franchise                                                                                                 Page 3
                                                                                                   Invoice #: 8274
Label1

                                                  Time Detail

Date       Emp     Title   Description                                                      Task               Hours

10/02/18   SW      DI      Review and provide comments to interim fee order                 Retention / Fee      0.20
                                                                                            Application
10/03/18   MJCA    SA      Review and analyze solicitation materials and procedures to      Solicitation         0.50
                           be implemented in upcoming solicitation
10/04/18   SW      DI      Review and finalize proposed interim fee order                   Retention / Fee      0.20
                                                                                            Application
10/08/18   MJCA    SA      Review and analyze solicitation materials and procedures to      Solicitation         0.20
                           be implemented in upcoming solicitation
10/09/18   CP      DS      Coordinate with Prime Clerk case team regarding solicitation     Solicitation         0.10
                           update
10/09/18   OB      SC      Review and revise Schedules & SOFA for all debtors               Schedules &          0.20
                                                                                            SOFA
10/09/18   SLL     SA      Review and analyze solicitation materials and procedures to      Solicitation         2.80
                           be implemented in upcoming solicitation
10/10/18   JFD     DS      Respond to counsel email regarding plan class report             Solicitation         0.80
10/10/18   JLK     DI      Prepare Schedule A/B amendments                                  Schedules &          0.70
                                                                                            SOFA
10/10/18   OB      SC      Review and revise Schedule A/B                                   Schedules &          1.60
                                                                                            SOFA
10/11/18   ATO     SA      Prepare plan class reports for solicitation mailing              Solicitation         1.80
10/11/18   CLL     SA      Review solicitation documents for purposes of plan-classing      Solicitation         0.80
                           of creditor database
10/12/18   CP      DS      Coordinate with Prime Clerk case team regarding treatment        Solicitation         0.20
                           of certain claims for voting purposes
10/12/18   JLK     DI      Prepare Schedule A/B amendments                                  Schedules &          0.50
                                                                                            SOFA
10/12/18   OB      SC      Review and revise Schedule A/B                                   Schedules &          1.00
                                                                                            SOFA
10/12/18   SLL     SA      Review and respond to inquiry from Robert Poppiti related        Solicitation         3.10
                           to solicitation
10/15/18   ATO     SA      Prepare plan class reports for solicitation mailing              Solicitation         1.70
10/15/18   CP      DS      Coordinate with Prime Clerk case team regarding solicitation     Solicitation         0.40
                           status, plan class report and solicitation-related
                           correspondence with YCST
10/15/18   SLL     SA      Review and respond to inquiry from Counsel related to            Solicitation         1.40
                           combined hearing notice publication
10/15/18   SLL     SA      Review and respond to inquiry from Counsel related to            Solicitation         2.60
                           solicitation
10/16/18   ATO     SA      Prepare plan class reports for solicitation mailing              Solicitation         0.50
10/16/18   CP      DS      Coordinate with Prime Clerk case team regarding solicitation     Solicitation         0.60
                 Case 18-11092-BLS       Doc 783         Filed 11/16/18     Page 22 of 25
RMH Franchise                                                                                              Page 4
                                                                                                   Invoice #: 8274
Label1                  status and plan class report issues
10/16/18   JFD    DS    Review final plan class report                                   Solicitation         1.80
10/16/18   SLL    SA    Review and respond to inquiry from Debtors' counsel related      Solicitation         0.70
                        to publication notice
10/16/18   SLL    SA    Review and respond to inquiry from Debtors' Counsel              Solicitation         0.70
                        related to solicitation
10/17/18   CLL    SA    Update case website with e-balloting                             Solicitation         0.50
10/17/18   SLL    SA    Update case website with solicitation materials                  Solicitation         0.50
10/17/18   SLL    SA    Review and respond to inquiry from Counsel related to            Solicitation         0.60
                        solicitation
10/17/18   SLL    SA    Respond to creditor inquiries regarding solicitation process     Call Center /        2.60
                                                                                         Credit Inquiry
10/17/18   STK    SA    Update Prime Clerk's proprietary e-balloting platform with all   Solicitation         5.20
                        relevant documents and fields for all classes entitled to vote
                        on the plan
10/18/18   OB     SC    Review and revise Schedules & SOFA for all debtors               Schedules &          2.20
                                                                                         SOFA
10/18/18   SLL    SA    Review and respond to inquiry from Debtors' counsel related      Solicitation         0.80
                        to publication notice
10/19/18   SLL    SA    Review and respond to inquiry from Debtors' Counsel              Solicitation         0.40
                        related to publication
10/22/18   MLC    SA    Review and analyze incoming ballots for validity                 Ballots              0.60
10/22/18   SJ     AN    Record receipt and timeliness of incoming ballots                Ballots              0.40
10/22/18   SLL    SA    Respond to creditor inquiries related to solicitation            Call Center /        0.90
                                                                                         Credit Inquiry
10/23/18   MLC    SA    Review and analyze incoming ballots for validity                 Ballots              0.10
10/23/18   SVH    CO    Coordinate and process incoming electronic ballots in            Ballots              1.00
                        connection with audit of same
10/24/18   MLC    SA    Review and analyze incoming ballots for validity                 Ballots              0.30
10/24/18   SVH    CO    Coordinate and process incoming electronic ballots in            Ballots              0.60
                        connection with audit of same
10/25/18   MLC    SA    Quality assurance review of incoming ballots                     Ballots              0.10
10/25/18   MLC    SA    Review and analyze incoming ballots for validity                 Ballots              0.30
10/25/18   SVH    CO    Coordinate and process incoming electronic ballots in            Ballots              0.30
                        connection with audit of same
10/26/18   HST    SA    Review and analyze incoming ballots for validity                 Ballots              0.60
10/26/18   MLC    SA    Create and format preliminary voting report for circulation      Solicitation         0.60
                        to case professionals
10/26/18   MLC    SA    Review and analyze incoming ballots for validity                 Ballots              0.60
10/26/18   RAR    TC    Technical support for creation of ballot audit script            Ballots              0.40
10/26/18   SJ     AN    Record receipt and timeliness of incoming ballots                Ballots              0.90
10/26/18   SMJ    AN    Record receipt and timeliness of incoming ballots                Ballots              0.60
10/26/18   SVH    CO    Coordinate and process incoming electronic ballots in            Ballots              1.00
                        connection with audit of same
                  Case 18-11092-BLS       Doc 783      Filed 11/16/18        Page 23 of 25
RMH Franchise                                                                                                  Page 5
                                                                                                       Invoice #: 8274
Label1
10/26/18   SVH     CO    Record receipt and timeliness of incoming ballots                   Ballots              0.60
10/29/18   CLL     SA    Review and analyze incoming ballots for validity                    Ballots              0.90
10/29/18   CMKK    SA    Review and analyze incoming ballots for validity                    Ballots              1.10
10/29/18   MJCA    SA    Review and analyze incoming ballots for validity                    Ballots              1.30
10/29/18   MJCA    SA    Record receipt and timeliness of incoming ballots                   Ballots              0.80
10/29/18   MLC     SA    Review and analyze incoming ballots for validity                    Ballots              0.20
10/29/18   RJV     SA    Review and analyze incoming ballots for validity                    Ballots              0.50
10/29/18   SJ      AN    Record receipt and timeliness of incoming ballots                   Ballots              1.80
10/29/18   SLL     SA    Create and format preliminary voting report for circulation         Solicitation         0.80
                         to case professionals
10/29/18   STK     SA    Create and format preliminary voting report for circulation         Solicitation         1.00
                         to case professionals
10/29/18   STK     SA    Review and analyze incoming ballots for validity                    Ballots              0.30
10/29/18   SVH     CO    Coordinate and process incoming electronic ballots in               Ballots              0.70
                         connection with audit of same
10/29/18   SVH     CO    Record receipt and timeliness of incoming ballots                   Ballots              0.30
10/30/18   CMKK    SA    Review and analyze incoming ballots for validity                    Ballots              0.80
10/30/18   HST     SA    Review and analyze incoming ballots for validity                    Ballots              1.20
10/30/18   KS      TC    Technical support for processing of ballots                         Ballots              0.80
10/30/18   MJCA    SA    Review and analyze incoming ballots for validity                    Ballots              0.60
10/30/18   MLC     SA    Review and analyze incoming ballots for validity                    Ballots              0.30
10/30/18   MLC     SA    Quality assurance review of incoming ballots                        Ballots              0.10
10/30/18   SJ      AN    Record receipt and timeliness of incoming ballots                   Ballots              2.00
10/30/18   SLL     SA    Respond to creditor inquiries regarding solicitation process        Call Center /        1.30
                                                                                             Credit Inquiry
10/30/18   SVH     CO    Coordinate and process incoming electronic ballots in               Ballots              1.00
                         connection with audit of same
10/30/18   SVH     CO    Record receipt and timeliness of incoming ballots                   Ballots              1.00
10/31/18   CLL     SA    Review and analyze incoming ballots for validity                    Ballots              0.40
10/31/18   RJV     SA    Create and format preliminary voting report for circulation         Solicitation         0.50
                         to case professionals
10/31/18   SLL     SA    Review and analyze incoming ballots for validity                    Ballots              0.50
10/31/18   SLL     SA    Respond to creditor inquiries regarding solicitation process        Call Center /        0.90
                                                                                             Credit Inquiry
10/31/18   SLL     SA    Create and format preliminary voting report for circulation         Solicitation         0.90
                         to case professionals
10/31/18   SVH     CO    Coordinate and process incoming electronic ballots in               Ballots              1.20
                         connection with audit of same
                                                                                        Total Hours              71.00
                    Case 18-11092-BLS   Doc 783   Filed 11/16/18   Page 24 of 25
RMH Franchise                                                                               Page 6
                                                                                    Invoice #: 8274
Label1
                                         Expense Detail

Description                                                              Units     Rate     Amount

After Hours Transportation                                                                   $59.73
Overtime Meals                                                                               $20.00

                                                                       Total Expenses       $79.73
            Case 18-11092-BLS     Doc 783    Filed 11/16/18    Page 25 of 25




                                       Exhibit B

                  Detail of Expenses Incurred by Prime Clerk Employees

           Employee Name                  Date             Expense Type           Amount
Lonergan, Senan                         10/9/2018    After Hours Transportation     $59.73
Lonergan, Senan                         10/9/2018    Overtime Meal                  $20.00
Total                                                                               $79.73
